         Case 3:20-cr-00434-HZ       Document 36      Filed 09/15/21    Page 1 of 1




                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON


UNITED STATES OF AMERICA                          3:20-cr-00434-HZ

                v.                                DISMISSAL WITHOUT PREJUDICE
                                                  ORDER
HUGO RYAN BERTEAU-PAVY,

                Defendant.


       The Court, having reviewed the motion of the United States of America and being fully

advised in the premises:

       IT IS HEREBY ORDERED that the Indictment filed on September 24, 2020, be

DISMISSED without prejudice.

Dated: September ___,
                  15 2021


                                                  __________________________________
                                                  HONORABLE MARCO A. HERNÁNDEZ
                                                  Chief United States District Court Judge

Presented by:

SCOTT ERIK ASPHAUG
Acting United States Attorney


/s/ Thomas S. Ratcliffe
THOMAS S. RATCLIFFE, ILSB #6243708
Assistant United States Attorney

Dismissal Order                                                                          Page 1
                                                                                 Revised April 2018
